Court of Appeals Number: WR-65, 784-02
                      Trial Court Cause Number

                  03-CR-00000457-B

             CLERK'S RECORD
                                WRIT I
                       THE STATE OF TEXAS

                                   VS


                        JOHN ALLEN RUBIO



             Mailed to the Court of Criminal Appeals on
                 the 18th day of December, 2015.

                          ••_   Eric Garza
               District Clerk, Cameron County, Texas


             *BvUVv/v AJL ( Oh 1
                   YvjcVine Calzada, Deputy Clerk

      Filed in the Court of Criminal Appeals, at Austin, Texas,
On this the            , day of                          , '.

                        Hon. Louise Pearson
                  Clerk of Court of Criminal Appeals


            By:                    ;            , Deputy


                                                           RECEIVED IN
                                                 COURT OF CRIMINAL APPEALS

                                                           DEC 28 2015


                                                        Abel Acosta, Clerk
                               Cause Number
                         03-CR-00000457-B
John Allen Rubio                                   IN THE 138TH DISTRICT COURT
Vs                                                 OF
The State of Texas                                 CAMERON COUNTY, TEXAS

                                           INDEX

INSTRUMENT                                                DATE FILED        PAGE
Original Application for Post-Conviction Writ of          10/15/2013          1
Habeas Corpus Pursuant to Article 11.07, C.Cr.P
Letter Acknowledging Receipt of Writ of Habeas            10/17/2013    .   710
Corpus to Hon. Arturo Cisneros Nelson
Letter Acknowledging Receipt of Writ of Habeas            10/17/2013        711
Corpus to Mr. John Allen Rubio
Letter Acknowledging Receipt of Writ of Habeas            10/17/2013        712
Corpus to District Attorney-
Notice of Hearing (11-05-2013)                            09/27/2013        713
Order Denying Motion to Recuse Judge Noe                  11/05/2013        714
Gonzalez
State's Unopposed Motion for Extension to Time to         02/04/2014        715
File State's Answer
State's Answer to Habeas Application                      03/05/2014        728
Order Entered by the Court of Criminal Appeals            12/18/2015        914
Docket Sheet                                                                918
Indictment                                                04/16/2003        955
Case Summary                                                                961
Charge of the Court                                       11/05/2003        1118
Charge of the Court on Punishment                         11/07/2003        1133
Judgment of Jury Verdict of Guilty                        11/17/2003        1144
Judgment of Jury Verdict of Guilty                        08/02/2010        1152
Trial Court's Findings of Fact and Order                  02/07/2005        1163
Bill of Cost                                              12/18/2015        1165
Certified Bill of Cost                                    12/18/2015        1166
Clerk's Certificate                                       12/18/2015        1167